Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               August 31, 2021

The Court of Appeals hereby passes the following order:

A22A0071. ACTAVO ENGINEERING SERVICES, LLC v. INSIGHT
    GLOBAL, LLC.

      Insight Global, LLC, filed a breach of contract action against Actavo
Engineering Services, LLC, which failed to file a timely answer. The trial court
entered default judgment, and Actavo Engineering filed a motion to set aside under
OCGA § 9-11-60 (d). The trial court denied the motion, and Actavo Engineering
appeals. We lack jurisdiction.
      “[T]he denial of a motion to set aside a final judgment under OCGA § 9-11-60
is not directly appealable and instead requires the filing of an application for
discretionary appeal under OCGA § 5-6-35 (b).” Jim Ellis Atlanta, Inc. v. Adamson,
283 Ga. App. 116, 116 (640 SE2d 688) (2006). “Compliance with the discretionary
appeals procedure is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga.
App. 257, 257 (471 SE2d 60) (1996). Actavo Engineering’s failure to follow the
required appellate procedure deprives us of jurisdiction over this appeal, which is
hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/31/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.